Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor located between at least one transmitter and receiver must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic gas flow meter having enhanced noise immunity multilayer piezoelectric transducer.
Specification
The disclosure is objected to because of the following informalities: It seems like the term, “titante” in “barium titante” is misspelled and it should be spelled as “titanate”.  Also, numerals 100 refers to both, “ultrasonic transducer” (para 0007)  and “multilayer transducer” (para 0050-0052). Appropriate correction is required.
Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  It seems like the term, “titante” in “barium titante” is misspelled and it should be spelled as “titanate”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 10 and 19, it is not clear as to what sensor is the applicant defining in here that is located between at least one transmitter and at least one receiver. It is also confusing with the elements as defined as “a transducer sensor element”, “a sensor” and  “multilayer transducer” as the elements are not clearly described in the specification and if described, they are conflicting description. As an example, numeral 100 calls an ultrasonic transducer and 210 as a multilayer transducer and then numeral 300 is referred as a multilayer transducer, that is also labeled similarly as the ultrasonic transducer 100. It is confusing between the terms used in the specification and claims. It is not clear as to what the multilayer transducer is. What is the difference between the multilayer transducer 210 and multilayer transducer 300? It seems like that the multilayer transducer 210 is being included in the transmitter/receiver  (306/304).
Regarding claims 6, 15 and 20, it is unclear as to the phrase, “the multilayer transducer includes at least one transmitter and at least one receiver” due to the confusion of what the multilayer transducer is. According to the above assumption, it seems like the transmitter/receiver each include the multilayer transducer.
Regarding claims 8, 17 and 19, it is not clear as to what sensor is located between the at least one transmitter and receiver. The phrase, “the piezo-ceramic element” lacks antecedent basis. Seems like the dependency should be on claims 7 and 16, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-15 and 18-19 are rejected, as understood, under 35 U.S.C. 102(a)(1) as being anticipated by Admitted Prior Art (APA).
Regarding claims 1 and 10, APA teaches a transducer sensor apparatus (100, Fig. 1), and a method of operating the transducer sensor apparatus comprising: a sensor; a multilayer transducer comprising a plurality of piezoelectric elements (para 0009), the sensor including the multilayer transducer (para 0050), wherein the multilayer transducer improves a signal-to-noise ratio during sensing operations (inherent) by the sensor by overcoming an external noise source (Fig. 1).
Regarding claims 2 and 11, APA teaches the external noise source comprises a regulator noise (para 0009).
Regarding claims 3 and 12, APA teaches the sensor comprises an ultrasonic sensor (Fig. 1).
Regarding claims 4, 5, 13 and 14, APA teaches the sensor comprises a flow measurement device comprising an ultrasonic gas flow meter (Fig. 1).
Regarding claims 6 and 15, APA inherently teaches the sensor is located between at least one transmitter and at least one receiver; and the multilayer transducer includes the at least one transmitter and the at least one receiver (Fig. 1 identical to Fig. 4 and para 0050).
Regarding claims 9 and 18, APA teaches the external noise source is associated with an industrial application requiring intrinsic safety (para 0010).
Regarding claim 19, APA teaches a transducer sensor apparatus (10), comprising a sensor comprising an ultrasonic sensor comprising a flow measurement device (Fig. 1), the sensor is located between at least one transmitter and at least one receiver (Fig. 1 identical to Fig. 4 and para 0050); a multilayer transducer comprising a plurality of piezoelectric elements (para 0009), the sensor including the multilayer transducer, wherein the multilayer transducer improves a signal-to-noise ratio during sensing operations (inherent) by the sensor by overcoming a regulator noise associated with an industrial application (Fig. 1).
Claims 1-3, 6, 9-10, 11-12, 15 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sugiura et al. (8,616,061) (hereinafter Sugiura).
Regarding claims 1 and 10, Sugiura teaches a transducer sensor apparatus (Fig. 1), and a method of operating the transducer sensor apparatus comprising: a sensor (10); a multilayer transducer (11) comprising a plurality of piezoelectric elements (16), the sensor including the multilayer transducer (claim 3), wherein the multilayer transducer improves a signal-to-noise ratio during sensing operations by the sensor by overcoming an external noise source (col. 7, line 25).
Regarding claims 2 and 11, Sugiura teaches the external noise source comprises a regulator noise (inherent as any external noise is considered as a regulator noise).
Regarding claims 3 and 12, Sugiura teaches the sensor comprises an ultrasonic sensor (Fig. 1).
Regarding claims 6 and 15, Sugiura teaches the sensor is located between at least one transmitter (11) and at least one receiver (12); and the multilayer transducer includes the at least one transmitter and the at least one receiver (Fig. 1).
Regarding claims 9 and 18, Sugiura teaches the external noise source is associated with an industrial application requiring intrinsic safety (external noise).
Claims 1, 3, 6-8, 10, 12 and 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yogeswaren. (2006/0185430).
Regarding claims 1 and 10, Yogeswaren teaches a transducer sensor apparatus (Fig. 7), and a method of operating the transducer sensor apparatus comprising: a sensor (120); a multilayer transducer (340) comprising a plurality of piezoelectric elements (344), the sensor including the multilayer transducer, wherein the multilayer transducer improves a signal-to-noise ratio during sensing operations by the sensor by overcoming an external noise source (Abstract).
Regarding claims 3 and 12, Yogeswaren teaches the sensor comprises an ultrasonic sensor (para 0001).
Regarding claims 6 and 15, Yogeswaren teaches the sensor is located between at least one transmitter and at least one receiver; and the multilayer transducer includes the at least one transmitter and the at least one receiver (para 0041).
Regarding claims 7, 8, 16 and 17, Yogeswaren teaches each piezoelectric element among the plurality of piezoelectric transducers comprising a piezo-ceramic element (para 0002) comprising at least one of zirconate titanate (PZT) (para 0036).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7, 8, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Nagahara et al. (2005/0236932) (hereinafter Nagahara).
Regarding claims 7, 8, 16 and 17, APA teaches all the claimed features except for each piezoelectric element among the plurality of piezoelectric transducers comprises a piezo-ceramic element comprising at least one of zirconate titanate (PZT), barium titante (BaTiO3) and bismuth sodium titanate. Nagahara teaches each piezoelectric element among the plurality of piezoelectric transducers comprises a piezo-ceramic element (para 0025) comprising zirconate titanate (PZT) (para 0025). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the material for the piezoelectric element as taught by Nagahara for the piezoelectric element of the APA since such an arrangement would provide reliable measurements since is it known that the acoustic impedance of a gas into which the ultrasonic wave is radiated is greatly different than that of the piezoelectric element, thus providing accurate measurements.
Regarding claim 20, APA teaches the multilayer transducer includes the at least one transmitter and the at least one receiver (Fig. 1 identical to Fig. 4 and para 0050) but does not explicitly teach each piezoelectric element among the plurality of piezoelectric transducers comprising a piezo-ceramic element (para 0025). Nagahara teaches the piezoelectric element comprising a piezo-ceramic element (para 0025). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the material for the piezoelectric element as taught by Nagahara for the piezoelectric element of the APA since such an arrangement would provide reliable measurements since is it known that the acoustic impedance of a gas into which the ultrasonic wave is radiated is greatly different than that of the piezoelectric element, thus providing accurate measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            10/12/2022